           3:17-cv-03268-CSB-EIL # 48          Page 1 of 2                                          E-FILED
                                                                     Tuesday, 15 January, 2019 12:37:10 PM
                                                                              Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

CHARLES PALMER,                                    )
                                                   )         Case No. 3:17-cv-03268-SEM-TSH
              Plaintiff,                           )
                                                   )         Hon. Sue E. Myerscough,
              v.                                   )         District Judge
                                                   )
CITY OF DECATUR et al.,                            )         Hon. Tom Schanzle-Haskins,
                                                   )         Magistrate Judge
              Defendants.                          )

                         PLAINTIFF’S MOTION TO WITHDRAW
                   RETURNED EXECUTED SUMMONS FOR AMY M. WAKS

       Plaintiff Charles Palmer, by and through counsel, hereby moves to withdraw the filing of

the Returned Executed Summons for Amy M. Waks. In support of this motion, Plaintiff states as

follows:

       1.       On December 6, 2018, Plaintiff filed a Second Amended Complaint naming as a

defendant Amy M. Waks, Special Representative of the Estate of Tim Carlton.

       2.       Plaintiff attempted to serve summons on Ms. Waks, and also provided Ms. Waks

a Waiver of the Service of Summons form.

       3.       Ms. Waks executed the waiver form on January 1, 2019. Ms. Waks was served

with the summons on January 9, 2019.

       4.       On January 14, 2019, Plaintiff mistakenly filed both the executed waiver (ECF

No. 47) and the returned summons (ECF No. 46) on the docket.

       5.          Pursuant to Ms. Waks’ executed waiver (ECF No. 47), her responsive pleading is

due March 4, 2019. To clarify the docket, Plaintiff wishes to withdraw his filing of the returned

summons (ECF No. 46), which suggests Plaintiff’s responsive pleading is due on an earlier date.
        3:17-cv-03268-CSB-EIL # 48          Page 2 of 2



              WHEREFORE Plaintiff respectfully requests the Court grant this motion and

enter an order withdrawing his filing of the returned executed summons for Amy M. Waks and

awarding any additional relief the Court deems just and proper.

Dated: January 15, 2019                             Respectfully submitted,

                                                    CHARLES PALMER

                                                    By: s/ Alison R. Leff
                                                         One of His Attorneys

                                                    Arthur Loevy
                                                    Jon Loevy
                                                    Steven Art
                                                    Rachel Brady
                                                    Alison R. Leff
                                                    LOEVY & LOEVY
                                                    311 N. Aberdeen St., 3rd Fl.
                                                    Chicago, Illinois 60607
                                                    (312) 243-5900
                                                    alison@loevy.com



                                CERTIFICATE OF SERVICE

       I, Alison R. Leff, hereby certify that on January 15, 2019, I filed the foregoing document

using the Court’s CM/ECF system, which effected service on all counsel of record.


                                                     s/ Alison R. Leff




                                                2
